72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED STATES SERVICE INDUSTRIES, INC, Respondent.
No. 95-1067.
United States Court of Appeals, District of Columbia Circuit.
Nov. 21, 1995.

Before:  EDWARDS, Chief Judge, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
Per Curiam.


1
This cause came to be heard on application of the National Labor Relations Board for enforcement of its Order, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  For the reasons stated in the Decision and Order of the National Labor Relations Board, it is


2
ORDERED and ADJUDGED that the application of the National Labor Relations Board for enforcement of its Order is granted.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.